Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations herein the color patterns comprise a blue colorant, wherein the color conversion substrate further comprises a wavelength conversion pattern and a light transmission pattern, wherein the wavelength conversion pattern is configured to convert or shift a peak wavelength of an incident light into a light of another peak wavelength, and emit the light of another peak wavelength, and wherein the light transmission pattern is configured to transmit an incident light and comprises a scatterer. The closest prior art references US 20160079311 (Lim et al) in view of US 20180197922 (Song) do not disclose these limitations either alone or in combination. Claims 2-16 depend from this claim and are allowable for at least that reason.
Claim 17 recites the limitations a third light-transmitting area overlapping with the third light-emitting area in the thickness direction, wherein the color patterns comprise a blue colorant, wherein the first light-transmitting area comprises a first chamfer, and the third light-transmitting area comprises a second chamfer, and wherein the first chamfer and the second chamfer have opposing shapes. The closest prior art references US 20160079311 (Lim et al) in view of US 20180197922 (Song) do not disclose these limitations either alone or in combination. Claims 18-21 depend from this claim and are allowable for at least that reason.
Claim 23 recites the limitations wherein the light-blocking areas comprise a first light-blocking area located between the first light-transmitting area and the second light-transmitting area along a second direction intersecting the first direction, a second light-blocking area located between the second light-transmitting area and the third light-transmitting area in the second direction, and a third light-blocking area located between the third light-transmitting area and the first light-transmitting area in the second direction, wherein the color patterns comprise a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        03/01/22